Citation Nr: 1509699	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include severe depression.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral tinnitus.  

4.  Entitlement to service connection for an injured right ankle (previously claimed as an injured left ankle).  

5.  Entitlement to service connection for a right hand fracture.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S. B. 


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in August 2014.  A written transcript of this hearing was prepared and associated with the Veteran's electronic record (Virtual VA).  

The issues of entitlement to service connection for a psychiatric disorder, a right ankle disability and a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinnitus first manifested during active military service.  

2.  The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.  
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in June and August 2011 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial AOJ decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also informed him of how VA determines the appropriate disability rating and effective date.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's STRs and his relevant VA clinic records.  Notably, the Veteran has supplemented the record by providing a private audiometric test, information concerning steady state and impulse noises, an article discussing acoustic energy as a hazard, and another article discussing the delayed effects of noise on the ear.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

The Veteran was also afforded VA examination in April 2011.  The Board finds that this examination report is adequate for rating purposes as it is based upon interview of the Veteran, review of the claims folder and current audiology examination.  After this examination, the Veteran has submitted a September 2014 audiometric test which confirms bilateral hearing loss which had previously been established.  He has also provided articles describing the steady-state and impulse noises of military equipment in terms of decibels, an article discussing acoustic energy as a hazard, and another article discussing the delayed effects of noise on the ear.  In the opinion of the Board, this additional evidence does not affect the probative value to assign to the April 2011 VA examiner's opinion.  In this respect, the information discussed in these articles would be within the general knowledge of the VA physician.  Notably, in this case, the VA examiner highlighted that the Veteran's STRs demonstrated no significant threshold shifts in hearing acuity after the conceded noise exposure.  Thus, the Board finds no additional need for medical examination or opinion. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal.  By way of testimony, the Veteran described his sources of acoustic trauma as well as the onset and nature of his symptomatology.  The Veteran was advised of the types of evidence which may be capable of substantiating his claims, to include medical opinion of a nexus to in service acoustic trauma.  The undersigned advised the Veteran of the applicable standard of review, and other potential sources of information such as medical treatise information.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence with respect to the claims being decided on appeal that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must, generally, be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

Similarly, a recent Court decision held that tinnitus is considered an organic disease of the nervous system where there is evidence of acoustic trauma.  See Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).  The Board observes that, in adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Having reviewed the evidence in a light most favorable to the Veteran, the Board finds that it is at least in equipoise.  As such, service connection for tinnitus is warranted.  

The Veteran's STRs do not reflect that he suffered from chronic tinnitus or associated symptomatology during his active military service.  He also denied ear, nose or throat trouble in his report of medical history associated with his August 1974 separation examination.  As such, there is no medical evidence of this condition during active military service.  

Nonetheless, the Board finds that the lay evidence of record is sufficient in this case to establish service connection.  The Veteran testified during his August 2014 hearing that he first noticed a ringing in his ears during military service when it was quiet and he was in the bunks.  He has suffered from this condition ever since with it worsening over the years.  The Veteran is certainly competent to testify to symptoms such as ringing or buzzing in his ears.  The Veteran's DD-214 confirms that he worked with weaponry during his service as an Armor Crewman.  As such, acoustic trauma is conceded and service connection can be established by the Veteran's lay assertions of chronicity of symptomatology. 

Finally, the record contains no evidence to call into question the credibility of the Veteran's lay assertions of chronic symptomatology.  The Board recognizes that during his April 2011 VA examination the Veteran reported that his tinnitus began approximately 25 to 30 years earlier.  This would suggest that his tinnitus began between 1981 and 1986.  This is more than 6 years after the Veteran's separation from active duty.  Because of this assertion by the Veteran, the examiner opined that it was less likely than not that the Veteran's tinnitus manifested during, or as a result of, active military service.  

The Veteran explained, however, during his August 2014 hearing that when he was asked when his tinnitus began, he tried to subtract what year he was in and just threw a number out there.  He knew it was a long time ago when he was in service and just guessed at how long ago he was in service.  The Board finds no reason to question this explanation, as even his guess was relatively close to the year of his separation from active duty.  As such, the Board does not find that the Veteran's assertion of in-service tinnitus lacks credibility as a result of his April 2011 statement.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Hearing Loss

The Veteran also contends that he is entitled to service connection for bilateral hearing loss.  However, the preponderance of the evidence of record demonstrates that the Veteran's current hearing loss did not manifest during, or as a result of, active military service.  As such, service connection cannot be established.  

The Veteran's STRs fail to reflect that he suffered from impaired hearing.  According to the Veteran's August 1973 enlistment examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
N/A
15
LEFT
10
5
10
N/A
40

Subsequent service treatment records reflect no complaint of hearing loss.  The Veteran was then afforded an additional audiometric evaluation during his August 1974 separation examination.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
N/A
0
LEFT
10
0
0
N/A
0

The above evidence reflects an improvement in the Veteran's pure tone thresholds during his active military service.  The Veteran also denied having, or ever having had, hearing loss in his report of medical history associated with his August 1974 separation examination.  As such, the preponderance of the evidence of record demonstrates that the Veteran did not suffer from a chronic hearing loss disability at the time of his separation from active duty.  

Likewise, post-service medical records also fail to reflect that the Veteran suffers from a current hearing loss disability that manifested during, or as a result of, active military service.  The first evidence of hearing loss of record is the Veteran's December 2010 claim.  This is approximately 36 years after the Veteran's separation from active duty.  Thus, this lengthy time between service separation and diagnosis does not tend to support a finding of in-service onset.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  

The Veteran was also afforded a VA examination in April 2011.  The Veteran reported that during his military service he worked as a tank driver and was exposed to gunfire with no hearing protection.  He also fired weapons on the firing range without hearing protection.  The Board is not disputing the Veteran's assertion that he was exposed to high levels of noise during active duty.  He also reported that after service he worked as an automobile mechanic for 25 years with no hearing protection worn most of the time with the exception of excessively loud noises.  He also hunted as a teenager but denied doing this after military service.  

On the authorized audiological evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
80
95
LEFT
20
25
50
80
100

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 84 in the left ear.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2014).  Therefore, the evidence of record clearly reflects that the Veteran has a current hearing loss disability.  

However, the examiner opined that it was less likely as not that the Veteran's current hearing loss was caused by or a result of noise exposure while in the service.  The examiner noted that the Veteran was exposed to tank noises and weapons firing while in Germany.  However, the discharge audiometric data revealed normal hearing sensitivity, bilaterally.  Furthermore, there was no discrepancy between the entrance and discharge audiometric data.  There was also reported occupational noise exposure for a total of approximately 27 years.  With no significant standard threshold shift between enlistment and separation, the examiner opined that the Veteran's occupational noise exposure of over 27 years contributed to his current hearing loss.  It was less likely as not caused by or a result of noise exposure while in service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hearing loss.  The evidence clearly reflects that the Veteran did not suffer from hearing loss at the time of separation.  In addition, there is no evidence of hearing loss for more than 3 decades after separation from active duty.  While the Veteran has asserted that his hearing loss is due to military service, the record contains no evidence to suggest that he has the relevant training or expertise to offer such a complex medical opinion.  The VA examiner, who does have the requisite training and expertise, opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure, but rather, due to his 27 years of occupational noise exposure.  Overall, the Board finds that the opinion of the VA examiner holds significantly greater probative weight than the Veteran's personal opinion, as the VA examiner possesses greater training and expertise than the Veteran in speaking to the medical issue at hand.

Notably, the Veteran does not appear to assert at any time during the pendency of this claim that he suffered from hearing loss during military service or that he has suffered from chronic hearing loss since within one year of his separation from active duty.  However, to the extent this is argued, the Board observes that the Veteran specifically denied hearing loss on his August 1974 separation examination while, at the same time, his audiometric evaluation showed hearing thresholds no worse than 10 decibels in either ear.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  Overall, the Board places greater probative weight to the Veteran's statement made upon service separation as it was made contemporaneous to the time period in question and consistent with the audiometric test results.  On the other hand, any current statement would be a recollection of events many decades ago and would conflict with his prior statement and the audiometric testing.  Thus, the Board finds that bilateral hearing loss cannot be granted based upon continuity of symptomatology alone. 

The Board further recognizes that the Veteran's representative argued in August 2014 that the Veteran was suffering from late onset hearing loss.  A number of articles from the Internet were submitted in support of this allegation.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

Here, the Veteran has also provided articles describing the steady-state and impulse noises of military equipment in terms of decibels, an article discussing acoustic energy as a hazard, and another article discussing the delayed effects of noise on the ear.  According to one article from the National Institutes of Health (NIH), rats that were exposed to loud noise, in addition to suffering from significant hearing loss within one to two weeks of exposure, continued to suffer from further hearing loss over the next 12 to 18 months.  Another article from the United States Army Public Health Command defines a number of terms and notes that elevated sound levels can cause trauma to the eardrum.  Overall, these articles have a tendency to support the bilateral hearing loss claim.

However, VA has obtained a medical opinion in this case from an examiner who would be expected to have the type of knowledge described in the medical articles.  Important for this decision, the VA examiner utilized his medical training and expertise by providing an opinion based on the particular facts in this case - which included the fact that the Veteran's audiometric testing did not demonstrate any threshold shifts during active service.  Overall, the Board finds that the opinion of the VA examiner holds significantly greater probative weight than the generic medical treatise type of information, as the VA examiner rendered an opinion based upon the specific facts of this case.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

The claim of entitlement to service connection for bilateral tinnitus is granted.  

The claim of entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Psychiatric Disorder

The Veteran also contends that he is entitled to service connection for a psychiatric disorder, to include severe depression.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In August 2014, the Veteran testified that he had an appointment to seek treatment with the Vet Center in Memphis, Tennessee.  The record does not reflect that any records from the Vet Center have been associated with the claims file.  As such, the Veteran should be contacted and asked to submit records of treatment from the Vet Center in Memphis, Tennessee.  In the alternative (if he does not have records of treatment), he should be asked to identify the date(s) and location of treatment with the Vet Center.  All reasonable efforts should then be taken by VA to obtain these records.  

In addition, the Veteran testified that he had a suicide attempt following his separation from active duty.  He reported that he was treated at Dyersburg Hospital.  Again, the record fails to reflect that the record contains any evidence of treatment from this facility.  The Veteran should be contacted and asked to submit records of treatment from the Dyersburg Hospital.  In the alternative (if he does not have records of treatment), he should be asked to identify the date(s) and location of treatment with this hospital.  All reasonable efforts should then be taken by VA to obtain these records.  

Finally, the most recent record of VA medical treatment associated with the claims file is dated January 2009.  Records prepared since this time should be obtained and associated with the Veteran's claims file, either physically or electronically.  

Injured Right Ankle

The Veteran also contends that he is entitled to service connection for the residuals of an injured right ankle.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes that this issue has been treated as entitlement to service connection for an injured left ankle throughout the pendency of this appeal.  However, during his August 2014 hearing, the Veteran testified that it was in fact his right ankle that he injured during military service.  The Veteran's service treatment records do reflect that he suffered an injury to the right ankle in March 1974.  He was noted to have pain and swelling.  A diagnosis of a sprain was assigned at this time.  The medical evidence of record fails to reflect that this resulted in a chronic condition during military service.  According to the August 1974 separation examination, an evaluation of the feet and lower extremities was deemed to be normal and the Veteran denied suffering from foot trouble or bone, joint or other deformity in his report of medical history associated with this examination. 

Nonetheless, the Veteran testified in August 2014 that he continued to have problems with his right ankle.  Specifically, he asserted that it always gives when he goes up stairs.  There was also a "little bit of pain."  The Veteran has asserted that his current symptomatology is related to his in-service injury and he has requested that VA schedule him for an examination to determine the etiology of this condition.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of an in-service injury to the right ankle.  The Veteran has also identified symptomatology of a current right ankle disability and related it to military service.  As such, the Board finds that the Veteran should be scheduled for a VA examination of the right ankle before appellate review can proceed.  The examiner should indicate whether there is any evidence of a current right ankle disability, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  




Right Hand Fracture

Finally, the Veteran contends that he is entitled to service connection for the residuals of a right hand fracture.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to the Veteran's August 1973 enlistment examination report, an evaluation of the upper extremities and the musculoskeletal system was normal.  However, in his report of medical history associated with this examination, the Veteran did endorse a prior history of broken bones.  Specifically, the Veteran reported a prior history of a fracture to the right hand.  

According to a November 1973 service treatment note, the Veteran suffered a direct blow to his right hand 2 days earlier.  X-rays were deemed to be within normal limits at this time.  The Veteran reported that he had suffered a previous fracture of the right hand at this time.  A February 1974 service treatment note indicates that the Veteran had an injury to the right hand the prior year and that he reinjured his hand.  X-rays revealed an old fracture that was well-healed with deformity of the distal 5th metacarpal.  This resulted in no significant functional impairment.  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

In the present case, a preexisting right hand disability was not specifically noted at the time of enlistment.  The Veteran did report a pre-service history of a fracture of the right "hand."  A lay claimant may be capable of competently reporting a simple medical condition such as a broken bone.  See Jandreau v. Nicholson, 492 F. 3d. 1372, 1377, Note 4 (Fed Cir. 2007).  However, on review of the examination report, the Board cannot discern where the Veteran had obtained this information (e.g., a physician review of an x-ray report or Veteran's own personal opinion) and, more importantly, which bone(s) had been broken.  As such, the Board finds that the Veteran must be presumed to have been in sound condition upon entry into service.

However, the Veteran did indicate during service that he may have had a preexisting right hand disability.  For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

Since the Veteran is presumed to be sound in this case, he should be scheduled for a VA examination before an appropriate physician.  The examiner should opine as to whether there is clear and unmistakable evidence of a preexisting right hand disability.  If so, the examiner should also opine as to whether there is clear and unmistakable evidence to suggest that this disability was not permanently aggravated as a result of military service.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment from the VA Medical Center (VAMC) in Memphis, Tennessee, prepared since January 2009, should be obtained and associated with the Veteran's claims file.  

2.  Obtain all available records from the Vet Center in Memphis, Tennessee.

3.  Contact the Veteran and ask him to provide VA with copies of the records from the Dyersburg Hospital that he reference during his August 2014 hearing.  If the Veteran does not have copies of these records, then after securing any necessary authorization from him, to include the address and dates of treatment, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, a VA examination should be scheduled before an appropriate psychiatrist.  The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  After performing all indicated tests and studies, the examiner should address the following:

(a) Is a diagnosis of any psychiatric disorder, in addition to a personality disorder, appropriate?

(b) If any other psychiatric disability is diagnosed, is it at least as likely as not that the Veteran's psychiatric disorder manifested during, or as a result of, active military service or results from a disease or disability superimposed upon his personality disorder?  

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.  

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his right ankle.  The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  After performing all indicated tests and studies, the examiner should indicate whether there is any current disability of the right ankle.  After identifying any such disability(s), the examiner should opine as to whether it is at least as likely as not that this disability(s) manifested during, or as a result of, active military service.  

In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions, as well as the in-service evidence of a right ankle sprain in March 1974.  

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.  

6.  Finally, the Veteran should also be afforded an appropriate VA examination in order to determine the etiology of his current right hand disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should offer an opinion on the following: 

Based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did a right hand disability clearly and unmistakably pre-exist his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that any pre-existing right hand disability did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?
 
If there was an increase in severity of the Veteran's right hand disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If clear and unmistakable evidence of a preexisting right hand disability does not exist, is it at least as likely as not that the Veteran's current right hand disability is casually related to any incident of service, to include his in-service injuries?

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.  

7.  Thereafter, readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


